DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 3-7, 9-13 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. OBJECTIONS TO THE CLAIMS
Claim 24 is objected to because of the following informalities:  
in claim 24, line 1, “… according to claim 13 …” should be replaced with -“… according to claim 12 …-;
Appropriate correction is required.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US Patent 7,042,932) in view of Wu (US Patent 7,500,027) and Foster et al. (US Pub.: 2012/0059965) and USB Specification (Rev. 2.0).

As per claim 13, Song teaches/suggests a circuit device comprising: a second SYNC pattern having a second number of bits less than the first number of bits (e.g. associated synchronization field with lost bits having less bits than before synchronization field losing corresponding bits); and a SYNC generation circuit that generates an m-bit SYNC pattern (m being an integer greater than or equal to 1) (e.g. associated with regenerating new synchronization field via corresponding circuitry for 
Song does not teach the circuit device comprising: 
a first physical layer circuit to which a first bus compliant with a given serial communication standard is connected, the first physical layer circuit being configured to receive a packet from the first bus, the packet including both first data and a first SYNC pattern having a first number of bits;
a second physical layer circuit to which a second bus compliant with the given serial communication standard is connected; and
a processing circuit that performs transfer processing of the packet between the first physical layer circuit and the second physical layer circuit, 
wherein the processing circuit is configured to receive the packet from the first physical layer circuit with the packet including both the first data and SYNC pattern,
the processing circuit includes communicating SYNC pattern, such that resynchronizes the packet using a clock signal internal to the processing circuit, and

Wu teaches/suggests a circuit device comprising: a first physical layer circuit to which a first bus compliant with a given serial communication standard is connected, the first physical layer circuit being configured to receive a packet from the first bus, the packet including both first data and a first SYNC pattern having a first number of bits (e.g. associated with one of the Hub in the architecture of Figure 1 receiving data and SYNC pattern with bits of data corresponding to a pattern of KJKJKJKJKJKJKJKJKJKJKJKJKJKJKJKK); a processing circuit that performs transfer processing of the packet received by the first physical layer circuit (e.g. as SYNC pattern is communicated by the Hub), wherein the processing circuit is configured to receive the packet from the first physical layer circuit with the packet including both the first data and SYNC pattern, the processing circuit includes communicating SYNC pattern (e.g. associated with communicating SYNC pattern with bits of data corresponding to a pattern of KJKJKJKJKJKJKJKJKJKJKJKJKJKJKJKK), and the processing circuit transmits with the packet including both the first data and SYNC pattern having the first number of bits  (e.g. associated with one of the Hub in the architecture of Figure 1 transmitting data and SYNC pattern with bits of data corresponding to a pattern of KJKJKJKJKJKJKJKJKJKJKJKJKJKJKJKK) (Fig. 1; and col. 7, l. 47-63).
Foster teaches/suggests a circuit device comprising: a second physical layer circuit to which a second bus compliant with the given serial communication standard is 
USB Specification (Rev. 2.0) teaches/suggests a device comprising: resynchronizes the packet using a clock internal to the processing circuit (e.g. associated with packets being reclocked as it is being retransmitted using local clock) (Section 11.7.1 High-Speed Packet Connectivity on page 324).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Wu’s protocol with SYNC pattern, Foster’s hub architecture and USB Specification (Rev. 2.0) into Song’s serial bus architecture for the benefit of implementing a robust plug-and-play bus architecture (Wu, col. 4, ll. 5-6), enabling a precision synchronization of a plurality of USB devices (Foster, [0023]) and properly conforming to USB protocol to obtain the invention as specified in claim 13.

As per claim 3, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Song, Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the processing circuit further includes: an elasticity buffer that buffers the packet; a repeater circuit that has the SYNC generation circuit and performs transfer processing Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 4, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 3 above, where Song, Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein when reception of the packet is started and data of a given number of bits is accumulated in the elasticity buffer, the SYNC generation circuit starts the output of the m-bit SYNC pattern, and the m-bit SYNC pattern is output from the parallel-to-serial conversion circuit (Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features. 
 
Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 3 above, where Song, Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the repeater circuit further has a repeat buffer, and when an end of the SYNC pattern of the packet buffered in the elasticity buffer is detected during the output of the m-bit SYNC pattern performed by the SYNC generation circuit, the repeat buffer accumulates data that follows the SYNC pattern of the packet among data from the elasticity buffer (Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 6, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Song, Wu, Foster and USB Specification (Rev. 2.0)  further teach/suggest the circuit device comprising wherein the processing circuit transmits a packet received from the second bus to the first bus via the first physical layer circuit, the processing circuit includes a second SYNC generation circuit that generates a k-bit SYNC pattern (k being an integer greater than or equal to 1), and upon receiving the packet from the second bus, the processing circuit outputs the k-bit SYNC pattern generated by the second SYNC generation circuit to the first physical layer circuit (Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features as similar circuitry use for downstream is use for upstream. 
 
As per claim 7, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 6 above, where Song, Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the first physical layer circuit outputs the k-bit SYNC pattern to the first bus even if the number of bits of the packet received by the second physical layer circuit from the second bus is less than or equal to k bits (Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features as similar circuitry use for downstream is use for upstream. 
 
As per claim 9, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu and Foster further teach/suggest the circuit device comprising wherein the serial communication standard Wu, Fig. 1; col. 7, l. 47-63; and Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]). 
 
As per claim 10, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu and Foster further teach/suggest an electronic device comprising: the circuit device according to claim 1; and a processing device that is connected to the first bus (Wu, Fig. 1; col. 7, l. 47-63; and Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]). 
 
As per claim 11, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu and Foster further teach/suggest a cable harness comprising: the circuit device according to claim 1; and a cable (Wu, Fig. 1; col. 7, l. 47-63; and Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]). 
 
As per claim 12, claim 12 is rejected in accordance to the same rational and reasoning as the above rejection of claim 13.

As per claim 15, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 12 above, where Song, Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the data transfer method comprising the m-bit SYNC pattern is generated based on the given serial communication standard such that the integer m is determined based on the given serial communication Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for the resulting combination of the references further teaches/suggests the above claimed features as generated signal conforms to the USB communication protocol of the connected bus architecture.

As per claim 16, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Song, Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising the m-bit SYNC pattern is generated based on the given serial communication standard such that the integer m is determined based on the given serial communication standard and not based on the second SYNC pattern of the packet received by the processing circuit from the first physical layer circuit (Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for the resulting combination of the references further teaches/suggests the above claimed 

As per claim 17, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the packet further includes a packet ID (PID) and an end of packet (EOP) (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), discloses PID is a field in USB packet on page 8; 5.4.1 Table Calculation Examples on pages 37-38; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for the resulting combination of the references further teaches/suggests the above claimed features as USB protocol include the corresponding PID (USB Specification on page 8 discloses PID is a field in USB packet).

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above rejection of claim 3.

As per claim 19, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 12 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the data transfer method further Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), 5.4.1 Table Calculation Examples on pages 37-38; Section 5.12.3 Clock Synchronization on page 71; Section 7.1.4.2 High-Speed Receiver Characteristics on pages 140-141; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious for the resulting combination of the references further teaches/suggests the above claimed features as data is properly communicated over the architecture via synchronized clocking.

As per claim 20, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 3 above, where Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising wherein the elasticity buffer includes an edge detection circuit configured to detect whether a serial data, edge exists within a multiphase clock signal of the packet and output corresponding edge detection information (Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), 5.4.1 Table Calculation Examples on pages 37-38; Section 5.12.3 Clock Synchronization on page 71; Section 7.1.4.2 High-Speed Receiver Characteristics on pages 140-141; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on 

As per claim 21, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 12 above, where Song, Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the data transfer method further comprising storing, in a register circuit of the circuit device, setting information regarding the number of bits m, the number of bits m being set in the register circuit based on a position where the circuit device is arranged in a USB transfer route for the packet, wherein the m-bit SYNC pattern is generated based on the number of bits m set in the register circuit (Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Figure 4-1 on page 16; 5.4.1 Table Calculation Examples on pages 37-38; Section 7.1.4.2 High-Speed Receiver Characteristics on pages 140-141; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as data is properly communicated over the USB hub architecture.

Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Song, Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device further comprising a register circuit connected to the processing circuit, wherein the register circuit stores setting information regarding the number of bits m, the number of bits m being set in the register circuit based on a position where the circuit device is arranged in a USB transfer route for the packet, and the SYNC generation circuit generates the m-bit SYNC pattern based on the number of bits m set in the register circuit (Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, Fig. 4A; Fig 6; Fig. 8; [0032]-[0045]; [0150]; [0216]-[0232]; [0241]-[0243]; and USB Specification (Rev. 2.0), Figure 4-1 on page 16; 5.4.1 Table Calculation Examples on pages 37-38; Section 7.1.4.2 High-Speed Receiver Characteristics on pages 140-141; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features as data is properly communicated over the USB hub architecture.

As per claim 23, Song, Wu, Foster and USB Specification (Rev. 2.0) teach/suggest all the claimed features of claim 13 above, where Song, Wu, Foster and USB Specification (Rev. 2.0) further teach/suggest the circuit device comprising: wherein the SYNC generation circuit generates the m-bit SYNC pattern to restore bits lost from the first SYNC pattern when the processing circuit receives the packet from the first physical layer circuit (Song, col. 1, ll. 7-60; Wu, Fig. 1; col. 7, l. 47-63; Foster, USB Specification (Rev. 2.0), Figure 4-1 on page 16; 5.4.1 Table Calculation Examples on pages 37-38; Section 7.1.4.2 High-Speed Receiver Characteristics on pages 140-141; Section 7.1.10 Sync Pattern to Section 7.1.11 Data Signaling Rate on page 159; Section 11.7.1 High-Speed Packet Connectivity to Section 11.7.1.3 Elasticity Buffer on pages 324-325).

As per claim 24, claim 24 is rejected in accordance to the same rational and reasoning as the above rejection of claim 23.
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 3-7, 9-13 and 15-24 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        December 01, 2021